 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   E. & J. GALLO WINERY, et al.,                     Case No. 1:17-cv-00808-DAD-EPG

11                  Plaintiffs,                        ORDER RE: STIPULATED REQUEST FOR
                                                       DISMISSAL OF ENTIRE ACTION WITH
12           v.                                        PREJUDICE

13   INSTITUUT VOOR LANDBOUW - EN
     VISSERIJONDERZOEK, et al.,                        (ECF No. 130)
14
                    Defendants.
15

16
           Plaintiffs, E. & J. Gallo Winery, G3 Enterprises, Inc., and MCD Technologies, Inc.,
17
     and Defendants, Instituut Voor Landbouw - En Visserijonderzoek, and Eigen Vermogen Vh
18
     Instituut Voor Landbouw - En Visserijonderzoek, have filed a stipulation to dismiss the entire
19
     action with prejudice (ECF No. 130). In light of the stipulation, the case has ended and is
20
     dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d
21
     688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to close
22
     this case.
23

24 IT IS SO ORDERED.

25
       Dated:     June 6, 2019                               /s/
26                                                   UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
